           Case 5:19-cv-00323-BD Document 35 Filed 01/21/21 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

ANDREW ALEXANDER                                                                PLAINTIFF
Reg #32500009

V.                             CASE NO. 5:19-CV-323-BD

DALLAS COUNTY DETENTION CENTER, et al.                                       DEFENDANTS


                                          ORDER

         Plaintiff Andrew Alexander, an inmate currently incarcerated in the Yazoo City

Medium Federal Correctional Institution, filed this civil rights lawsuit without the help of

a lawyer. (Doc. No. 1) In his complaint and amended complaint, Mr. Alexander claims

that Defendants subjected him to unconstitutional conditions of confinement and failed to

provide him with adequate medical care while he was detained in the Dallas County

Detention Center (Detention Center). 1 (Doc. Nos. 1, 5) Dusty Dodson is the only

remaining Defendant. 2

         Defendant Dodson has moved for summary judgment, contending that he did not

violate Mr. Alexander’s constitutional rights and, alternatively, that he is entitled to

qualified immunity. (Doc. No. 29) Mr. Alexander has responded. (Doc. No. 33)




1
    All other claims and Defendants have been dismissed. (Doc. Nos. 7, 15)
2
  The Clerk of the Court is instructed to update the spelling of Defendant Dodson’s name
from Dotson to Dodson. (Doc. No. 31-1)
          Case 5:19-cv-00323-BD Document 35 Filed 01/21/21 Page 2 of 9




I. Standard
       Summary judgment means that the court rules in favor of a party without the need

for a trial. As the moving party here, Defendant Dodson is entitled to summary judgment

only if the evidence, viewed in a light most favorable to Mr. Alexander, shows that there

is no genuine dispute as to any fact that is important to the outcome of the case. If there

are genuinely disputed facts that might affect how the case is decided, the Court will view

those facts in a light most favorable to Mr. Alexander, unless his version of the facts

would not be believed by any reasonable jury. O’Neil v. City of Iowa City, Iowa, 496

F.3d 915, 917 (8th Cir. 2007). FED.R.CIV.P. 56; Celotex Corp. v. Catrett, 477 U.S. 317,

322B23 (1986).

II.    Factual Background

       In support of his claims, Mr. Alexander alleges: that mold and mildew at the

Detention Center impeded his breathing; that there were spiders in his cell; that there

were no intercoms in his cell or in the day room; that the water in the showers was too

hot; and, that the toilet and water fountain in the day room did not work. (Doc. Nos. 1, 5)

According to Mr. Alexander, he alerted Defendant Dodson about the mold and mildew

and requested medical attention, but Defendant Dodson failed to assist him. (Doc. No. 5)

       Defendant Dodson, the jail administrator at the Detention Center, does not dispute

allegations that there were spiders in his cell, that there were no intercoms, that the water




                                              2
          Case 5:19-cv-00323-BD Document 35 Filed 01/21/21 Page 3 of 9




in the showers was hot, or that the toilet and water foundation in the day room were out

of order. He contends, however, that these conditions do not rise to the level of

constitutional deprivations.

       According to Defendant Dodson’s affidavit filed in support of his motion for

summary judgment, inmates and detainees, including Mr. Alexander, were given mops,

brooms, and cleaning supplies so that they could clean cells and the day room. (Doc. No.

31-1) In addition, he states, inmate trusties periodically cleaned the cells. (Doc. No. 31-1)

Defendant Dodson concedes that there was mold in the shower stalls, but he argues that

the showers were regularly cleaned. (Doc. No. 31-1) Also, Defendant Dodson submits the

November 5, 2019 report of the Criminal Detention Facilities Review Committee, which

inspected the Detention Center and found that the cells at the Detention Center met the

general housing standards. (Doc. No. 31-3, p.8)

       Mr. Alexander states that he is “a chronic care patient that suffer[s] from asthma”;

and he believes that the mold affected his breathing. (Doc. No. 33) He filed medical

grievances on October 21 and on November 5, 2019, asking to see a doctor. (Doc. Nos.

31-4, 31-5) According to Defendant Dodson’s affidavit, Mr. Alexander refused to see the

doctor each time he was provided the opportunity. (Doc. Nos. 31-1) And, Defendant

Dodson provides nurse’s notes indicating Mr. Alexander refused to see a doctor on both

October 24 and on November 7. (Doc. No. 31-4, 31-5)




                                              3
            Case 5:19-cv-00323-BD Document 35 Filed 01/21/21 Page 4 of 9




       Mr. Alexander disputes that he refused to see a doctor. (Doc. No. 33) Therefore,

for purposes of deciding the motion for summary judgment, the Court will assume that

Mr. Alexander’s recollection is correct and that he did not refuse to see the doctor.

       It is not clear from this record precisely when Mr. Alexander did see a doctor, but

he concedes that he was examined by a doctor on three separate occasions for spider

bites. (Doc. No. 33, p.4) He alleges that he was provided the wrong medication for the

spider bites at those visits. (Doc. No. 33, p.4)

III    Discussion

       A.      Individual Capacity Claims

       “Qualified immunity shields public officials from liability for civil damages if

their conduct did not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Dillard v. O’Kelley, 961 F.3d 1048,

1052 (8th Cir. 2020) (en banc) (internal quotation marks omitted). Officials are not liable

for bad guesses in gray areas of the law; they are liable for “transgressing bright lines.”

Moore v. City of Desloge, Mo., 647 F.3d 841, 846 (8th Cir. 2011) (citing Ambrose v.

Young, 474 F.3d 1070, 1077 (8th Cir. 2007)).

               1. Conditions-of-Confinement Claims

       Because Mr. Alexander was a pretrial detainee at the time of the alleged

violations, his claims are analyzed under the Fourteenth Amendment rather than the




                                               4
          Case 5:19-cv-00323-BD Document 35 Filed 01/21/21 Page 5 of 9




Eighth Amendment. Regardless, the standard is essentially the same. 3 Bell v. Wolfish,

441 U.S. 520, 535 n. 16 (1979); Stearns v. Inmate Servs. Corp., 957 F.3d 902, 905 (8th

Cir. 2020); Morris v. Zefferi, 603 F.3d 805, 809 (8th Cir. 2010); Smith v. Copeland, 87

F.3d 265, 268 (8th Cir. 1996).

       Conditions-of-confinement claims require a showing of either a deprivation of the

minimal measure of life’s necessities or conditions that posed a substantial risk of serious

harm to health or safety. A defendant can be held liable, however, only if he knew of

unconstitutional conditions but failed to take appropriate remedial measures. See Davis v.

Oregon County, Mo., 607 F.3d 543, 548-49 (8th Cir. 2010); Revels v. Vincenz, 382 F.3d

870, 875 (8th Cir. 2004); Simmons v. Cook, 154 F.3d 805, 807 (8th Cir. 1998)

       The Court will assume there that was mold present in the cells and the showers at

the Detention Center in spite of cleaning efforts. Even so, as the Court of Appeals noted

in a recent decision, there is, “no controlling authority” or “robust consensus of

persuasive authority” clearly establishing an inmate’s right to be housed in a facility free

from mold or other allergens. Thurmond v. Andrews, 972 F.3d 1007, 1013 (8th Cir.

2020). There is no evidence in this record to indicate that the mold found at the Detention

Center was toxic. Based on the Thurmond decision, Defendant Dodson is entitled to

qualified immunity on all individual-capacity claims against him related to an alleged


3
  Pretrial detainees are entitled to protection “at least as great” as that afforded convicted
prisoners under the Eighth Amendment. City of Revere v. Mass Gen. Hosp., 463 U.S.
239, 244 (1983).)

                                              5
         Case 5:19-cv-00323-BD Document 35 Filed 01/21/21 Page 6 of 9




failure to adequately address mold and mildew in the Detention Center during Mr.

Alexander’s detention.

       As to Mr. Alexander’s allegations regarding spiders, a lack of intercoms, excessive

water temperatures in the showers, and out-of-order toilets and water fountains in the day

room, those conditions, even taken together, are not so dire as to amount to either a

“deprivation of the minimal measure of life’s necessities” or a substantial risk of serious

harm to his health or safety. Mr. Alexander does not allege that these conditions were

imposed as punishment; and he does not allege that he was burned by excessively hot

water in the shower. Likewise, he does not allege that he was denied access to toilets or

potable drinking water. Therefore, these jail conditions, while undoubtedly unpleasant, do

not rise to the level of unconstitutional conditions of confinement.

              2.     Inadequate-Medical-Care Claims

       To succeed on an inadequate-medical-care claim, a prisoner must prove that he

had an objectively serious medical need and that prison officials knew of that need but

deliberately disregarded it. 4 Estelle v. Gamble, 429 U.S. 97, 104-08 (1976); Langford v.

Norris, 614 F.3d 445, 460 (8th Cir. 2010); Dulany v. Carnahan, 132 F.3d 1234, 1239

(8th Cir. 1997). That said, negligence—even gross negligence—cannot support a claim


4
 Because Mr. Alexander was a pretrial detainee, his inadequate-care claims are analyzed
under the Fourteenth Amendment’s Due Process Clause rather than the Eighth
Amendment’s Cruel and Unusual Punishment Clause. Bell v. Wolfish, 441 U.S. 520, 535
(1979). The standard is the same, however, under both Fourteenth and Eighth
Amendments. Vaughn v. Greene County, Ark., 438 F.3d 845, 850 (8th Cir. 2006).

                                             6
          Case 5:19-cv-00323-BD Document 35 Filed 01/21/21 Page 7 of 9




for inadequate care. Likewise, a prisoner’s disagreement with treatment decisions does

not rise to the level of a constitutional violation. Langford, 614 F.3d at 460; Gibson v.

Weber, 433 F.3d 642, 646 (8th Cir. 2006).

       To the extent Mr. Alexander claims that he was injured by a delay in receiving

treatment, the record does not support such a claim. To avoid summary judgment, Mr.

Alexander would have to come forward with verifying medical evidence that he suffered

a detrimental hearth effect caused by the alleged delay in medical treatment. Gibson v.

Weber, 433 F.3d 642, 646-47 (8th Cir. 2006); Crowley v. Hedgepeth, 109 F.3d 500, 502

(8th Cir. 1997). In other words, an inmate must show that a defendant ignored a critical

or escalating medical situation, or that the delay adversely affected the inmate=s

prognosis. Id. Even assuming Mr. Alexander’s version of the facts, he has not alleged or

come forward with evidence that he suffered from any harm by not seeing a doctor in

October and November of 2019.

       Mr. Alexander alleges that a Detention Center doctor gave him the “wrong

medication” for spider bites. There is no evidence to support this allegation.

Significantly, detainees are not entitled to any particular course of treatment or to their

preferred course of treatment. Langford v. Norris; 614 F.3d 445, 460 (8th Cir. 2010);

Hines v. Anderson, 547 F.3d 915, 920 (8th Cir. 2008); Dulany v. Carnahan, 132 F.3d

1234,1240 (8th Cir. 1997). Mr. Alexander’s disagreement with the medication prescribed

for spider bites is insufficient to support a federal claim for relief.


                                                7
             Case 5:19-cv-00323-BD Document 35 Filed 01/21/21 Page 8 of 9




       B.       Official Capacity Claims

       Mr. Alexander’s claims against Defendant Dodson in his official capacity are, in

effect, claims against Dallas County, Arkansas. Parrish v. Ball, 594 F.3d 993, 997 (8th

Cir. 2010). Here, Dallas County can be held liable only if its employees violated Mr.

Alexander’s rights in the course of carrying out a County policy or custom. Monell v.

New York Dep’t. of Soc. Servs., 436 U.S. 658, 694 (1978); Jenkins v. County of Hennepin,

Minn., 557 F.3d 628, 632 (8th Cir. 2009).

       There are no allegations and no evidence to indicate that Dallas County “through

its deliberate conduct . . . was the ‘moving force’ behind” any injury to Mr. Alexander.

Board of County Comm’rs v. Brown, 520 U.S. 397, 404 (1997) (internal citations

omitted). Accordingly, Mr. Alexander’s official-capacity claims fail.

       C.       Unrelated Pending Motion

       Mr. Alexander has requested two § 1983 complaint forms and two in forma

pauperis application forms. (Doc. No. 34) The motion is GRANTED. The Clerk of the

Court is directed to send Mr. Alexander the requested forms.

VI.    Conclusion

       Defendant Dodson’s motion for summary judgment (Doc. No. 29) is GRANTED.

Mr. Alexander’s claims are DISMISSED, with prejudice. The Clerk is instructed to close

this case.




                                            8
  Case 5:19-cv-00323-BD Document 35 Filed 01/21/21 Page 9 of 9




IT IS SO ORDERED, this 21st day January, 2021.


                               ___________________________________
                               UNITED STATES MAGISTRATE JUDGE




                                  9
